The New York Gimes

Stop the Coronavirus Outbreak at Brooklyns Federal Jail

New York's congressional representatives can make sure that prisoners are treated humanely.

By The Editorial Board

The editorial board is a group of opinion journalists whose views are informed by
expertise, research, debate and certain longstanding values. It is separate from the
newsroom.

Dec. 8, 2020

Last week, at least 55 inmates at the Metropolitan Detention Center in Brooklyn tested positive for the coronavirus, according to Federal
Bureau of Prisons data.

Many months into this pandemic, the Federal Defenders of New York, a legal advocacy group, said officials at the jail aren’t following basic
public health guidelines to prevent the spread of the virus, to care for sick inmates or to protect those who are most vulnerable. After case
counts at the jail held steady for months this fall, they are now rising.

The reports from the Federal Defenders are disturbing. Corrections officers, they say, aren’t properly wearing masks, including while
interacting with inmates. Sick inmates aren’t receiving proper medical attention and are being placed in cells with healthy individuals. One
person incarcerated at the facility told an attorney with the Federal Defenders that severely ill inmates who asked for medical attention
didn’t get it.

The group also says inmates have reported that water in at least one part of the jail is brown and undrinkable, and corrections officers
have refused to provide an alternative; garbage from meals is piling up in cells, worsening the facility’s rodent problem; and the
emergency call buttons in some cells aren’t working.

The Federal Defenders also said there is little contact tracing and no on-site testing for the staff.
 

Laylah Amatullah Barrayn for The New York Times
 

Laylah Amatullah Barrayn for The New York Times

Federal Bureau of Prisons officials declined to be interviewed. In a written response, Justin Long, a spokesman for the agency, refuted
most of these claims. Mr. Long said transmission rates at the facility “generally mirror those found in their local communities” and that the
“efficacy of the mitigation strategies can be seen in the very low number of hospitalized inmates.”

Mr. Long said that staff members at the Brooklyn jail are required to wear masks and that their compliance is monitored by supervisors.
He said inmates showing symptoms or testing positive for the coronavirus are properly isolated, monitored and given access to medical
attention, or if necessary, sent to the hospital; that staff members pick up trash daily; and that all inmates have access to clean drinking
water.

But if the conditions are anything like what the Federal Defenders describe, they are an affront to human dignity and a threat to the public
health of Americans in and out of the Brooklyn facility.

New York’s congressional representatives can help ensure the Federal Bureau of Prisons has properly carried out the policies and
practices that are known to be effective to stop the spread of the virus.

Sick inmates should receive the medical attention they need and should be isolated from healthy inmates.

Corrections officers should receive on-site testing — a practice that Mr. Long acknowledges is not in place. They should also be required to
properly wear their masks inside the facility and should face penalties for failing to comply.

It is vital that drinking water and other basic services are fully restored.
Since the jail is a federal facility, New York’s congressional delegation needs to do its part to make sure this gets done.

Representative Nydia Velazquez, whose district includes the jail, and Representative Jerrold Nadler wrote a letter to the warden,
Heriberto Tellez, on Dec. 4, requesting information about the conditions inside the facility and more communication from jail officials.
Nearly two years ago, in February 2019, Ms. Velazquez and other New York officials joined activists, legal advocates and family members
of those incarcerated to demand better conditions at the facility, which at the time was enduring long stretches without heat or hot water.

The people living and working inside the Brooklyn jail need that kind of advocacy now.
